*1350Appeal from an order of the Supreme Court, Ontario County (Frederick G. Reed, A.J.), entered June 24, 2009 in a personal injury action. The order denied defendants’ motion for summary judgment dismissing the amended complaint.
It is hereby ordered that the order so appealed from is unanimously reversed on the law without costs, the motion is granted and the amended complaint is dismissed. -
Memorandum: Defendants appeal from an order denying their motion for summary judgment dismissing the amended complaint. Plaintiffs commenced this action seeking damages for injuries sustained by Ernestine Walker (plaintiff) when she was attacked by three dogs owned by defendants’ tenants. When plaintiff was attacked, she was on the sidewalk across the street from defendants’ property. Inasmuch as “the incident did not occur on defendant[s’] property and therefore defendant[s] owed no duty of care to [plaintiff] . . . , Supreme Court erred in denying defendant[s’] motion” (Ruffin v Dykes, 37 AD3d 1191 [2007]; see Seiger v Dercole, 50 AD3d 1524 [2008]; Weipert v Oldfield, 298 AD2d 974 [2002]). We therefore reverse the order, grant the motion and dismiss the amended complaint. Present—Smith, J.P., Centra, Fahey, Green and Pine, JJ.